Title: To James Madison from William Buchanan, 15 September 1803 (Abstract)
From: Buchanan, William
To: Madison, James


15 September 1803, Île de France. Encloses “a return of the American Vessels, which have arrived at this Port from first January to the last of June” [not found]. Was furnished with the law of the last session of Congress “respecting Seamen” by Lieutenant Shaw, commander of the brigantine Pennsylvania. As a result will be able to make his returns “more compleate than heretofore.” The return indicates “that Americans are still in the habit of purchasing vessels in foreign Ports and navigating them under our flag, contrary to your instructions.” “To prevent the abuse is not in my power, as the admi[ni]stration of this Island never examine a Ship’s papers.” Believes that an application to the government on this subject would be ignored. “But should a favorable occasion present, you may be assured that nothing on my part shall be omited to induce them, to adopt measures to prevent such abuses.”
 

   
   RC (DNA: RG 59, CD, Port Louis, vol. 1). 1 p.; docketed by Wagner.



   
   See John J. Murray to JM, 22 June 1803, n. 1.



   
   John Shaw (1773–1823) entered the U.S. Navy in 1798 as a lieutenant and commanded the Enterprize in the Quasi-War with France. He next commanded the U.S. frigate George Washington on a cruise to Algiers in 1801 (see JM to Shaw, 15 July 1801 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 1:414]), after which he took leave from the navy and made several merchant voyages. At the time Buchanan saw him in 1803, Shaw was on a commercial voyage to Canton.



   
   A full transcription of this document has been added to the digital edition.

